                                             Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 1 of 14




                                   1

                                   2

                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        THE CENTER FOR INVESTIGATIVE                    Case No. 19-cv-08181-JCS
                                            REPORTING, et al.,
                                   8                     Plaintiffs,                        ORDER REGARDING CROSS
                                   9                                                        MOTIONS FOR SUMMARY
                                                   v.                                       JUDGMENT
                                  10
                                            UNITED STATES DEPARTMENT OF                     Re: Dkt. Nos. 29, 32
                                  11        THE TREASURY,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            In July of 2019, Plaintiffs Aaron Glantz and the Center for Investigative Reporting
                                  15   (collectively, “CIR”) submitted a request to Defendant the Department of the Treasury’s Financial
                                  16   Crimes Enforcement Network (“FinCEN”) under the Freedom of Information Act (“FOIA”) for
                                  17   documents indicating the “real human owners” of residential real estate purchased with cash since
                                  18   2016. After FinCEN refused to produce documents, CIR filed this action, and the parties
                                  19   conferred, FinCEN determined that virtually all responsive documents in its possession are exempt
                                  20   from disclosure, primarily due to a statutory exemption for “records of reports” submitted to
                                  21   FinCEN under the Bank Secrecy Act (“BSA”). The parties have filed cross-motions for summary
                                  22   judgment, and the Court held a hearing on January 22, 2021. For the reasons discussed below,
                                  23   FinCEN’s motion is GRANTED, and CIR’s motion is DENIED.
                                  24   II.      BACKGROUND
                                  25            This case turns on the extent to which individual beneficial owners of real estate may
                                  26   remain anonymous, and whether FOIA provides a mechanism to identify such beneficial owners.
                                  27   Dr. K-Sue Park, a professor at Georgetown University Law Center, states that public recording of
                                  28   land ownership has been a cornerstone of American property law since the founding of the United
                                          Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 2 of 14




                                   1   States. Park Decl. (dkt. 32-4) ¶ 4. The proliferation of limited liability companies (“LLCs”) and

                                   2   similar corporate entities in recent decades has undermined that tradition by allowing an LLC to

                                   3   be recorded as the owner of property, with individual beneficial ownership unavailable to the

                                   4   public, “introduc[ing] problems of corruption, landlord negligence, and obstacles to enforcement

                                   5   that the system of transparency was designed to prevent.” Id. ¶¶ 7–8. In response to those

                                   6   problems, some states, local jurisdictions, and foreign countries require public disclosure of

                                   7   beneficial owners of corporate entities, particularly in the context of real estate. See id ¶¶ 9–10.

                                   8   Farha Decl. (dkt. 32-3) ¶¶ 7–15. According to Leilani Farha, an international human rights lawyer

                                   9   and leading expert on rights related to housing, “the registration of beneficial owners and

                                  10   disclosure of their corporate data is quickly becoming the new international legal standard,” albeit

                                  11   as a fairly recent development. Farha Decl. ¶ 6.

                                  12          The BSA authorizes FinCEN to issue geographic targeting order (“GTOs”) requiring
Northern District of California
 United States District Court




                                  13   financial institutions and other businesses in a specified geographic area to report certain

                                  14   transactions. The BSA also provides that while FinCEN must share these reports with state and

                                  15   federal regulators and intelligence agencies upon request, “a report and records of reports are

                                  16   exempt from disclosure under section 552 of title 5 [i.e., FOIA], and may not be disclosed under

                                  17   any State, local, tribal, or territorial ‘freedom of information’, ‘open government’, or similar law.”

                                  18   31 U.S.C. § 5319.

                                  19          In January of 2016, FinCEN issued a GTO “requir[ing] U.S. title insurance companies to

                                  20   identify the natural persons behind all-cash purchases of residential real estate” exceeding one

                                  21   million dollars in the Borough of Manhattan and Miami-Dade County, in order to combat money

                                  22   laundering. Mosier Decl. (dkt. 29-2) ¶ 32. FinCEN issued additional GTOs targeting similar

                                  23   transactions in those and other geographic areas in July of 2016, February and August of 2017,

                                  24   March and November of 2018, and May of 2019. Id. The parties refer to the reports that title

                                  25   companies were required to submit under the GTOs as “GTO reports.”

                                  26          In 2018, CIR requested under FOIA all records containing information submitted in

                                  27   response to the GTOs, but FinCEN denied that request. Baranetsky Decl. (dkt. 32-1) ¶ 3. CIR’s

                                  28   general counsel Victoria Baranetsky spoke to a FinCEN officer in early 2019 “who stated that,
                                                                                          2
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 3 of 14




                                   1   although the agency would not provide GTOs[1] or information contained therein, the agency

                                   2   might consider releasing records that are not themselves GTOs and that are not specifically

                                   3   exempted Bank Secrecy Act.” Id. ¶ 5. On July 17, 2019, CIR submitted the FOIA request that

                                   4   gives rise to this case, which sought:

                                   5                    Any and all records -- including, data, documents, and
                                                        correspondence that include information about the real human owners
                                   6                    (in some cases known as beneficial owners) of all-cash real residential
                                                        real estate transactions nationally from 2016 to the present, including
                                   7                    but not limited to:
                                   8                    -- Addresses of all residential real estate purchased with the cash,
                                                        which FINCEN is aware of
                                   9
                                                        -- The amount of money transfered [sic]
                                  10
                                                        -- The name of the true, human owners of each residential real estate
                                  11                    purchased with cash, including but not limited to those purchased by
                                                        LLC, LLP, and LP shell companies
                                  12
Northern District of California




                                                        -- The name of the individual responsible for representing the
 United States District Court




                                  13                    purchaser of the property
                                  14                    -- The address of the human owners, the address of the individual
                                                        responsible for representing the purchaser
                                  15
                                                        -- Any and all additional information FINCEN possesses about these
                                  16                    purchases which is publicly disclosable.
                                  17   Compl. (dkt. 1) ¶¶ 34–35 & Ex. A; see Answer (dkt. 14) ¶¶ 34–35 (admitting the authenticity of

                                  18   that exhibit).

                                  19           FinCEN initially provided a “Glomar response,” denying the request and stating that it

                                  20   could neither confirm nor deny the existence of such materials based on the confidentiality

                                  21   provisions of the BSA. Compl. ¶ 38 & Ex. C; Answer ¶ 38. CIR submitted an administrative

                                  22   appeal on August 1, 2019, and in response, FinCEN’s deputy director remanded the request to

                                  23   FinCEN’s FOIA office on October 17, 2019. Compl. ¶¶ 39, 42 & Exs. D, F; Answer ¶¶ 39, 42.

                                  24   CIR did not receive any further communication from FinCEN before CIR filed this action on

                                  25   December 16, 2019. See Compl. ¶ 43; Answer ¶ 43.

                                  26
                                  27   1
                                         It is not clear whether this use of “GTOs” in Baranetsky’s declaration is intended to mean the
                                  28   GTOs themselves—i.e., FinCEN’s orders—or if it refers to the reports submitted in response to
                                       those orders.
                                                                                         3
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 4 of 14




                                   1           In January and February of 2020, FinCEN sent letters to CIR indicating that it had

                                   2   identified around 113,871 pages2 of documents as responsive to CIR’s request, but all would be

                                   3   withheld in full pursuant to statutory exceptions to disclosure under FOIA for BSA records,

                                   4   privileged materials, personal identifying information, and certain law enforcement records.

                                   5   Mosier Decl. Exs. 8–10. In June of 2020, FinCEN provided a further response stating that it had

                                   6   discovered an additional 1,799 pages of responsive documents (consisting of earlier versions or

                                   7   drafts of documents identified in its initial search) that it also largely intended to withhold in full,

                                   8   but that it would produce eleven pages with redactions. Id. Ex. 11. The documents produced with

                                   9   redactions consist of several FinCEN “Investigative Memos” and “Intelligence Assessments” with

                                  10   all contents except a general summary of the GTOs at issue redacted, as well as a chart of the

                                  11   GTOs at issue with some fields redacted. Id. Ex. 2.

                                  12           FinCEN also produced a Vaughn index describing the documents it withheld and the
Northern District of California
 United States District Court




                                  13   grounds for withholding them. Id. Ex. 1. The first item addressed in the index is spreadsheet

                                  14   summarizing the reports submitted in response to the GTOs, as well as “Suspicious Activity

                                  15   Reports,” which “matches and cross-references information drawn from fields appearing in these

                                  16   reports to identify possible patterns of transactions involving potentially illicit financial activity.”

                                  17   Id. Ex. 1 at 2. FinCEN asserts that the spreadsheet is exempt from disclosure in full based on the

                                  18   exemption for BSA reports and records thereof, that it is also exempt in full based on an exception

                                  19   for law enforcement documents that would reveal techniques and procedures, and that it is exempt

                                  20   in part based on an exemption for law enforcement documents containing personally identifying

                                  21   information. Id. Ex. 1 at 2–3. Although FinCEN has also withheld other responsive documents,

                                  22   CIR is “chiefly concerned with the spreadsheet,” Pl.’s Reply (dkt. 36) at 1 n.1, and focuses much

                                  23   of its briefing on the “names and addresses” contained therein, accepting that other information

                                  24   describing FinCEN’s investigations could be redacted, e.g., Pl.’s Mot. at 10.

                                  25
                                       2
                                  26     FinCEN’s Vaughn index of documents withheld only accounts for slightly under 43,000 pages.
                                       See Mosier Decl. Ex. 1. The source of this discrepancy is not addressed in the parties’ briefs, but
                                  27   it likely results from the parties’ stipulation that the GTO reports themselves are exempt from
                                       disclosure under FOIA, that CIR would not challenge FinCEN’s withholding of the GTO reports
                                  28   themselves, and that FinCEN need not include the reports in the Vaughn index. See Stipulation
                                       (dkt. 23) ¶¶ 2–5.
                                                                                             4
                                          Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 5 of 14




                                   1          FinCEN invokes a number of exemptions to FOIA to justify its withholdings, but relies

                                   2   primarily on Exemption 3, which applies to documents specifically exempted from disclosure by

                                   3   another statute—here, the BSA. Because the Court concludes that Exemption 3 is sufficient to

                                   4   grant judgment in FinCEN’s favor without reaching the other grounds for withholding that

                                   5   FinCEN asserted, this order focuses on the parties’ arguments addressing Exemption 3, and does

                                   6   not reach either party’s arguments as to other exemptions. This order also focuses primarily on

                                   7   the spreadsheet listed as Document 1 in FinCEN’s Vaughn index. When asked at the hearing,

                                   8   counsel for CIR identified no evidence that any other document at issue would be subject to

                                   9   disclosure if the Court determines that the information contained in the spreadsheet falls within

                                  10   Exemption 3.

                                  11   III.   ANALYSIS
                                  12          A.    Overview of FOIA
Northern District of California
 United States District Court




                                  13          “FOIA ‘was enacted to facilitate public access to Government documents.’” Lahr v. Nat’l

                                  14   Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009) (quoting U.S. Dep’t of State v. Ray, 502

                                  15   U.S. 164, 173 (1991)). Congress intended to “‘ensure an informed citizenry, vital to the

                                  16   functioning of a democratic society, needed to check against corruption and to hold the governors

                                  17   accountable to the governed.’” Id. (quoting John Doe Agency v. John Doe Corp., 493 U.S. 146,

                                  18   152 (1989)). Thus, FOIA “provides public access to official information ‘shielded unnecessarily‘

                                  19   from public view and establishes a ‘judicially enforceable public right to secure such information

                                  20   from possibly unwilling official hands.’” Id. (quoting Dep’t of the Air Force v. Rose, 425 U.S.

                                  21   352, 361 (1976)).

                                  22          Under FOIA, “each agency, upon any request for records which (i) reasonably describes

                                  23   such records and (ii) is made in accordance with published rules stating the time, place, fees (if

                                  24   any), and procedures to be followed, shall make the records promptly available to any person.” 5

                                  25   U.S.C. § 552(a)(3)(A). There is a “strong presumption in favor of disclosure.” Ray, 502 U.S. at

                                  26   173. Congress also recognized, however, that government agencies can have legitimate reasons

                                  27   for withholding information from the public. Id. Hence, FOIA “requires federal agencies to make

                                  28   Government records available to the public, subject to nine exemptions for specific categories of
                                                                                         5
                                          Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 6 of 14




                                   1   material.” Milner v. Dep’t of the Navy, 562 U.S. 562, 564 (2011). The nine exemptions are

                                   2   “explicitly made exclusive and must be narrowly construed.” Id. at 565. Further, under

                                   3   amendments to FOIA enacted in 2016, “even if information falls within the scope of a

                                   4   discretionary exemption, it cannot be withheld from the public unless the agency also shows that

                                   5   disclosure will harm the interest protected by that exemption.” Ctr. for Investigative Reporting v.

                                   6   U.S. Dep’t of Labor, 424 F. Supp. 3d 771, 780 (N.D. Cal. 2019) (citing 5 U.S.C.

                                   7   § 552(a)(8)(A)(i)), appeals docketed sub nom. Synopsis, Inc. v. USDOL, No. 20-16416 (9th Cir.

                                   8   July 23, 2020), and Evans v. USDOL, No. 20-16538 (9th Cir. Aug. 11, 2020).

                                   9           B.    Exemption 3 and the BSA
                                  10           Under 5 U.S.C. § 552(b)(3), often referenced as “Exemption 3,” FOIA does not apply to

                                  11   material that is:

                                  12                   specifically exempted from disclosure by statute (other than section
Northern District of California




                                                       552b of this title), if that statute—
 United States District Court




                                  13
                                                       (A)
                                  14                          (i) requires that the matters be withheld from the public in
                                                       such a manner as to leave no discretion on the issue; or
                                  15
                                                               (ii) establishes particular criteria for withholding or refers to
                                  16                   particular types of matters to be withheld; and
                                  17                   (B) if enacted after the date of enactment of the OPEN FOIA Act of
                                                       2009, specifically cites to this paragraph.
                                  18
                                  19   5 U.S.C. § 552(b)(3).

                                  20           As noted above, the BSA provides that, with respect to reports submitted to the Treasury

                                  21   thereunder, “a report and records of reports are exempt from disclosure under section 552 of title

                                  22   5, and may not be disclosed under any State, local, tribal, or territorial ‘freedom of information’,

                                  23   ‘open government’, or similar law.” 31 U.S.C. § 5319. CIR previously stipulated that § 5319

                                  24   exempted the GTO reports themselves from disclosure, see Stipulation (dkt. 23) ¶¶ 1–2, but now

                                  25   argues that Exemption 3 does not apply because the BSA fails to cite Exemption 3 or the OPEN

                                  26   FOIA Act specifically, and because it does not specifically exempt the records at issue in this case.

                                  27
                                  28
                                                                                          6
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 7 of 14




                                   1   Pl.’s Mot. at 10–12.3 Assuming for the sake of argument that these contentions were not waived

                                   2   by CIR’s previous stipulation, they are not persuasive.

                                   3          As a starting point, § 5319 provides for withholding material from the public in a manner

                                   4   that leaves no discretion—reports and records thereof are exempt, and cannot be disclosed under

                                   5   FOIA or similar state laws—and thus satisfies § 552(b)(3)(A)(i). See, e.g., Berger v. IRS, 487 F.

                                   6   Supp. 2d 482, 496–97 (D.N.J. 2007), aff’d on other grounds, 288 F. App’x 829 (3d Cir. 2008);

                                   7   Linn v. U.S. Dep’t of Justice, No. 92-1406, 1995 WL 631847, at *30 (D.D.C. Aug. 22, 1995)

                                   8   (“The absolute language of section 5319 eliminates any possibility of agency discretion; under the

                                   9   provision, all of the transaction reports prepared under the listed regulations, without exception,

                                  10   are exempt from disclosure. Thus, the provision satisfies the requirement of Exemption 3 that a

                                  11   statutorily mandated privilege must either leave no discretion to the agency or establish particular

                                  12   criteria for withholding.”).
Northern District of California
 United States District Court




                                  13          The relevant section of the BSA was enacted in 1982, decades before the OPEN FOIA Act

                                  14   of 2009, and thus does not require a specific citation of Exemption 3 to satisfy § 552(b)(3)(B).

                                  15   Although CIR is correct that § 5319 has been amended since 2009, the relevant question under

                                  16   § 552(b)(3)(B) is when the statute was enacted, not when it was most recently amended. The pre-

                                  17   2009 version of § 5319 included a materially identical prohibition of disclosure under FOIA,

                                  18   omitting only the language related to similar state laws, which are not at issue here: “However, a

                                  19   report and records of reports are exempt from disclosure under section 552 of title 5.” Pub L. No.

                                  20   107-56 § 358(c), 115 Stat. 272, 326 (Oct. 26, 2001). Reading the subsequent 2011 amendment—

                                  21   which expanded the bar against disclosure by adding references to state law while still also

                                  22   squarely addressing FOIA—as implicitly authorizing disclosure under FOIA for failure to cite by

                                  23   paragraph Exemption 3 would be contrary to the plain language and clear intent of the BSA. See

                                  24   Pub. L. No. 112-74 § 119, 125 Stat. 786, 891 (Dec. 23, 2011) (“Section 5319 of title 31, United

                                  25   States Code (relating to availability of reports), is amended by inserting after ‘title 5’ the

                                  26
                                       3
                                  27     In its reply, CIR retreats from those arguments, instead arguing primarily that “records of
                                       reports” should be read as limited to records created by financial institutions and other regulated
                                  28   entities, and as excluding records created by FinCEN. See Pl’s Reply at 2–7. That argument is
                                       addressed separately in the following section.
                                                                                         7
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 8 of 14




                                   1   following: ‘, and may not be disclosed under any State, local, tribal, or territorial “freedom of

                                   2   information”, “open government”, or similar law’.”).4

                                   3          A recent Ninth Circuit case addressed at the hearing, Center for Investigative Reporting v.

                                   4   U.S. Department of Justice, 982 F.3d 668 (9th Cir. 2020), does not compel a different conclusion.

                                   5   In that case, the Ninth Circuit held that each of a series of appropriations riders purporting to bar

                                   6   the use of funds to comply with certain FOIA requests impliedly repealed the equivalent preceding

                                   7   rider, and the Department of Justice could not rely on restrictions in a pre-2009 rider when the

                                   8   post-2009 riders failed to comply with the OPEN FOIA Act. Id. at 681–84. Here, however, the

                                   9   relevant statutory language of § 5319 was enacted well before 2009, and the post-2009

                                  10   amendment merely supplemented it with additional language not relevant to this case. That

                                  11   addition does not resemble the enactment of an entirely new appropriations rider, as in the case

                                  12   before the Ninth Circuit.5
Northern District of California
 United States District Court




                                  13          The Court therefore concludes that § 5319 is a statute specifically exempting disclosure

                                  14   within the meaning of Exemption 3, and both reports and “records of reports” submitted under the

                                  15   BSA fall within that exemption. As far as this Court is aware, every other court to consider the

                                  16   issue has reached the same conclusion. E.g., Davis v. Fed. Bureau of Investigation, No. 18-CV-

                                  17   0086 (CRC), 2019 WL 2870729, at *6 (D.D.C. July 3, 2019) (“‘[I]t is firmly established in this

                                  18   Circuit that the BSA is a proper basis for invoking an Exemption 3 withholding.’” (alteration in

                                  19   original; citation omitted)); Turner v. U.S. Dep’t of the Treasury, No. 15-CV00007-DAD-SKO,

                                  20
                                  21   4
                                         CIR’s motion uses a misleading partial quotation to suggest that § 5319’s FOIA exemption
                                  22   originated in the 2011 amendment. See Pl.’s Mot. (dkt. 32) at 11 (“In 2011, the BSA was,
                                       admittedly amended to provide that covered reports “may not be disclosed under any . . .‘freedom
                                  23   of information’ [act],” 31 U.S.C. § 5319 . . . .” (brackets and first ellipsis in original)). The added
                                       language refers to “State, local, tribal, or territorial ‘freedom of information’” acts. 31 U.S.C.
                                  24   § 5319 (emphasis added). The exemption from the federal FOIA already existed as a reference to
                                       “section 552 of title 5.” See id.
                                       5
                                  25     The Second Circuit has since declined to follow the Ninth Circuit’s Center for Investigative
                                       Reporting decision, addressing arguments that the Ninth Circuit found to be waived and declined
                                  26   to consider, and holding that the OPEN FOIA Act of 2009 cannot constrain subsequent legislation
                                       reflecting clear Congressional intent to exempt documents from disclosure. Everytown for Gun
                                  27   Safety Support Fund v. Bureau of Alcohol, Tobacco, Firearms & Explosives, 984 F.3d 30, 37 &
                                       n.3 (2d Cir. 2020). Because the relevant statute here was enacted before 2009, this Court does not
                                  28   reach that issue, and need not address whether a similar argument—which, in any event, FinCEN
                                       has not presented—remains viable in the Ninth Circuit after Center for Investigative Reporting.
                                                                                            8
                                          Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 9 of 14




                                   1   2017 WL 1106030, at *7 (E.D. Cal. Mar. 23, 2017); Ortiz v. U.S. Dep’t of Justice, 67 F. Supp. 3d

                                   2   109, 118 (D.D.C. 2014) (concluding that “a ‘21–page teletype’ that included ‘information

                                   3   obtained from systems maintained by [FinCEN] and information derived from records filed

                                   4   pursuant to the Bank Secrecy Act’” fell within Exemption 3); Council on Am.-Islamic Relations,

                                   5   Cal. v. FBI, 749 F. Supp. 2d 1104, 1117 (S.D. Cal. 2010). CIR cites no decision to the contrary.

                                   6          C.    The Spreadsheet Is a “Record of Reports”
                                   7          Black’s Law Dictionary includes several definitions of the term “record,” but the most

                                   8   relevant in this context is as follows, mirroring a definition included in the Uniform Commercial

                                   9   Code: “Information that is inscribed on a tangible medium or that, having been stored in an

                                  10   electronic or other medium, is retrievable in perceivable form.” RECORD, Black’s Law

                                  11   Dictionary (11th ed. 2019) (definition 2).

                                  12          The spreadsheet at issue here plainly meets that definition, consisting of “[i]nformation . . .
Northern District of California
 United States District Court




                                  13   that, having been stored in an electronic or other medium, is retrievable in a perceivable form.”

                                  14   See id. There is also no question that it is a record “of reports” submitted in response to FinCEN’s

                                  15   GTOs. FinCEN’s Vaughn index describes this document as a “[s]preadsheet prepared by FinCEN

                                  16   employees compiling data exclusively regarding [BSA] reports, specifically GTO Reports and

                                  17   [Suspicious Activity] Reports,” which “matches and cross-references information drawn from

                                  18   fields appearing in these reports.” Mosier Decl. Ex. 1 at 2 (footnote omitted).

                                  19          CIR does not dispute that the spreadsheet meets any common definition of a “record of

                                  20   reports.” Instead, CIR contends that the BSA uses the term “record” exclusively to refer “to

                                  21   primary source records kept by private entities and submitted to FinCEN.” Pl.’s Reply at 3.

                                  22   While CIR cites a number of instances where the statute refers to “records” kept or created by

                                  23   private entities, none of those instances address “records of reports,” nor could they reasonably be

                                  24   interpreted as such. See id. at 3–4. To the contrary, several of them specifically refer to records of

                                  25   different subjects—for example, “records of the information used to verify a person’s identity,” or

                                  26   “records of certain domestic transactions.” Id. at 3 (quoting 31 U.S.C. §§ 5318(l)(2)(B), 5326).

                                  27   CIR suggests that “records of reports” should be read to mean “records kept by non-governmental

                                  28   actors that accompany or underlie reports submitted to FinCEN,” id. at 4 (emphasis added;
                                                                                         9
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 10 of 14




                                   1   original emphasis omitted), but as a matter of normal language, it is a far greater stretch to

                                   2   describe a record underlying or accompanying a report as a record “of” the report than to accept

                                   3   that the statute might be using a common word in its usual sense. If Congress had intended to

                                   4   exempt only records underlying or accompanying reports, or only records created by non-

                                   5   governmental entities, it could have written the law to so state. Contrary to the arguments of

                                   6   CIR’s reply brief, declining to impose an unstated, esoteric restriction on whose records are

                                   7   “records” does not require allowing that term to “hold two meanings at once.” Cf. Reply at 6 n.11.

                                   8          Even if the language of the statute were amenable to CIR’s proposed interpretation, which

                                   9   it is not, accepting that reading would lead to an absurd outcome. The BSA specifically exempts

                                  10   reports submitted thereunder from disclosure under FOIA, reflecting a considered judgment that

                                  11   such materials should not be available to the public upon request. 31 U.S.C. § 5319. Under CIR’s

                                  12   reading, however, the moment FinCEN or any other agency authorized to possess the report
Northern District of California
 United States District Court




                                  13   created its own notes of information stated therein or, as here, a document compiling the contents

                                  14   of many reports, the very same information—potentially in its entirety—would be available under

                                  15   FOIA. The merits of Congress’s decision to exempt BSA reports from FOIA are not at issue.

                                  16   That decision is clearly expressed in § 5319, and the Court will “not lightly conclude that

                                  17   Congress enacted a self-defeating statute.” See Quarles v. United States, 139 S. Ct. 1872 (2019).

                                  18           The Court concludes that information gathered from a BSA report and incorporated in a

                                  19   new document created by FinCEN is a record of the report within the meaning of § 5319, and

                                  20   exempt from disclosure under FOIA.6 Once again, this conclusion accords with all other decisions

                                  21   on the subject of which this Court is aware. See, e.g., Ortiz, 67 F. Supp. 3d at 118 (concluding

                                  22   that a “teletype is properly withheld under Exemption 3 because it is derived from reports

                                  23   generated pursuant to the Bank Secrecy Act”); Berger, 487 F. Supp. 2d at 496 (allowing the IRS

                                  24   to withhold “information derived or extracted from Bank Secrecy Act reports”). Again, CIR cites

                                  25
                                       6
                                  26     There may be circumstances where a record of a report included within a given document is
                                       reasonably segregable from other material subject to FOIA. See 5 U.S.C. § 552(a)(8)(A)(ii)(II)
                                  27   (providing that an agency must “take reasonable steps necessary to segregate and release
                                       nonexempt information”). In this case, however, CIR is only interested in the records of reports—
                                  28   i.e., beneficial ownership information that FinCEN obtained from GTO reports. Segregating out
                                       the “records of reports” would exclude all responsive material.
                                                                                       10
                                         Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 11 of 14




                                   1   no case to the contrary, instead arguing that this Court should disregard the relatively few cases

                                   2   addressing the issue because they lack detailed reasoning addressing the meaning of “records of

                                   3   reports.” The lack of detailed analysis of this issue can likely be attributed to its straightforward

                                   4   answer, as addressed above.

                                   5          D.    2016 Amendments and Showing of Harm
                                   6          CIR contends that the 2016 amendment to FOIA, codified as 5 U.S.C. § 552(a)(8)(A),

                                   7   requires FinCEN to show foreseeable harm before withholding documents. Pl.’s Mot. at 8–9. But

                                   8   as FinCEN notes in its opposition brief, that provision still requires “withholding where

                                   9   ‘disclosure is prohibited by law,’” and courts have interpreted it as requiring an agency to show

                                  10   foreseeable harm only with respect to discretionary exemptions. Def.’s Opp’n at 11 (quoting 5

                                  11   U.S.C. § 552(a)(8)(A)(i)(II)). As discussed above, “‘[t]he absolute language of section 5319

                                  12   eliminates any possibility of agency discretion.’” Berger, 487 F. Supp. 2d at 497 (D.N.J. 2007)
Northern District of California
 United States District Court




                                  13   (quoting Linn, 1995 WL 631847, at *30). CIR’s reply brief does not address whether

                                  14   § 552(a)(8)’s foreseeable harm standard applies to withholding under Exemption 3, instead

                                  15   touching on the issue only with respect to Exemption 5, which this order does not reach. See Pl.’s

                                  16   Reply at 13–14.

                                  17          Even more clearly, albeit not addressed by either party, § 552(a)(8) explicitly does not

                                  18   require “disclosure of information that is . . . otherwise exempted from disclosure under subsection

                                  19   (b)(3)”—in other words, Exemption 3. 5 U.S.C. § 552(a)(8)(B). The Court therefore concludes

                                  20   that FinCEN need not show foreseeable harm to withhold documents under Exemption 3.

                                  21          E.    Public Domain Doctrine
                                  22          Finally, CIR contends that FinCEN must produce beneficial ownership data even if an

                                  23   exemption would otherwise apply, because that information is already in the public domain. Pl.’s

                                  24   Mot. at 6–8. “‘[M]aterials normally immunized from disclosure under FOIA lose their protective

                                  25   cloak once disclosed and preserved in a permanent public record.’” Am. Civil Liberties Union of

                                  26   N. Cal. v. U.S. Dep’t of Justice, 880 F.3d 473, 491 (9th Cir. 2018) (quoting Cottone v. Reno, 193

                                  27   F.3d 550, 554 (D.C. Cir. 1999)). In Cottone, the D.C. Circuit held that while there was no

                                  28   “uniform, inflexible rule requiring every public-domain claim to be substantiated with a hard copy
                                                                                         11
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 12 of 14




                                   1   simulacrum of the sought-after material,” a court “must be confident that the information sought is

                                   2   truly public and that the requester receive no more than what is publicly available before we find a

                                   3   waiver.” Cottone, 193 F.3d at 555. To satisfy its burden, a plaintiff “must ‘point[] to specific

                                   4   information in the public domain that appears to duplicate that being withheld.’” Id. at 554

                                   5   (quoting Afshar v. Dep’t of State, 702 F.2d 1125, 1130–34 (D.C. Cir. 1983)).

                                   6           CIR cites state and local laws in Philadelphia, New York, and the District of Columbia, as

                                   7   well as foreign laws in the United Kingdom, Ireland, and Ukraine, requiring disclosure of

                                   8   beneficial ownership in at least some circumstances, and argues that “[a]ny LLCs from these

                                   9   jurisdictions that have purchased property in the United States have necessary disclosed their

                                  10   beneficial ownership, rendering much of the requested FinCEN records public.” Id. at 7–8. CIR

                                  11   also notes that other laws can require similar disclosures in specific circumstances, as in the case

                                  12   of certain federal officials, who must disclose their ownership of real property even through
Northern District of California
 United States District Court




                                  13   business entities. Id. at 8.

                                  14           Neither party’s briefs address the specifics of these laws or when they were enacted, but

                                  15   there are at least some significant discrepancies between them and the information FinCEN

                                  16   required in its GTOs.7 The D.C. ordinance, for example, requires disclosure of beneficial

                                  17   ownership only with respect to “entity registration filings made on or after January 1, 2020,” D.C.

                                  18   Code § 29-102.01(6), and thus would not capture beneficial ownership at any time before CIR

                                  19   submitted its request in 2019, much less going back to 2016. The Philadelphia ordinance applies

                                  20   only where a license is required for a property, is limited to property in Philadelphia (which was

                                  21   not included in any GTO at issue), and requires disclosure only of beneficial owners whose equity

                                  22   interest in a property exceeds either “(a) forty-nine percent (49%) of the value of the property or

                                  23   (b) forty-nine percent (49%) of the value of the owner of the property,” or if no person has such an

                                  24   interest, “the name and preferred mailing address of the two natural persons who have the largest

                                  25
                                       7
                                  26    FinCEN’s opposition brief includes a cursory reference to Michael Mosier’s second declaration,
                                       which includes a lengthy discussion of many of the laws at issue. See Def.’s Opp’n at 4; Mosier
                                  27   2d Decl. (dkt. 33-1) ¶¶ 11–30. A witness’s declaration is not the appropriate vehicle for what is
                                       essentially legal argument addressing statutory law. The Court disregards that portion of Mosier’s
                                  28   declaration as an improper end run around the page limits for briefing. The analysis below is
                                       based instead on the Court’s own review of some of the laws at issue.
                                                                                        12
                                         Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 13 of 14




                                   1   equity interest in the property.” Phila. Code § 9-3901(2)(a)(.1)(.a). FinCEN’s different threshold

                                   2   to disclose beneficial owners holding “25% or more of the equity interests of the Purchaser,” see

                                   3   e.g., Mosier Decl. Ex. 13 at 3, would capture individuals who were not required to disclose their

                                   4   ownership under the Philadelphia law, even assuming the same entities that purchased property in

                                   5   regions governed by the GTOs also purchased property in Philadelphia and filed for a license.

                                   6   While some courts have found a plaintiff’s “pointing to a regulation that requires the disclosure of

                                   7   the specific information sought” sufficient to invoke the public domain exception, CIR has not

                                   8   shown that any of these laws require disclosure of the specific information CIR seeks from

                                   9   FinCEN. Cf. Inner City Press/Cmty. on the Move v. Bd. of Governors of Fed. Reserve Sys., 463

                                  10   F.3d 239, 249 (2d Cir. 2006).

                                  11          CIR has submitted no evidence to show that any information actually collected by FinCEN

                                  12   overlaps with information actually placed in the public domain under any of the laws cited. Nor—
Northern District of California
 United States District Court




                                  13   in the absence of any discussion of the laws’ requirements, much less particular purchasers who

                                  14   disclosed information under them—has CIR shown how FinCEN might reasonably segregate any

                                  15   public information that might be in its records from nonpublic information that cannot be

                                  16   disclosed under the BSA. CIR has thus not met its burden to identify “specific information in the

                                  17   public domain that appears to duplicate that being withheld,” showing that CIR would “receive no

                                  18   more than what is publicly available” if FinCEN honored its request. Cottone, 193 F.3d at 554,

                                  19   555 (emphasis added).

                                  20          CIR argues that a more lenient standard is appropriate in cases not involving national

                                  21   security—although that would not distinguish Cottone, which involved a criminal prosecution of

                                  22   drug crimes. But even the cases CIR cites require more than it has shown here. Cf. Watkins v.

                                  23   U.S. Bureau of Customs & Border Protection, 643 F.3d 1189, 1197–98 (9th Cir. 2011) (finding

                                  24   waiver of an agency’s right to assert an exemption where the agency “had already provided a no-

                                  25   strings-attached disclosure of the confidential information to a private third party . . . without

                                  26   limiting the third-party’s ability to further disseminate the information”); Cont’l Stock Transfer &

                                  27   Tr. Co. v. SEC, 566 F.2d 373, 375 (2d Cir. 1977) (finding that information was not exempt from

                                  28   disclosure as a trade secret where “almost all of the information . . . already [was] available to the
                                                                                         13
                                           Case 3:19-cv-08181-JCS Document 39 Filed 01/22/21 Page 14 of 14




                                   1   public”); United Techs. Corp., Pratt & Whitney Aircraft Grp. v. Marshall, 464 F. Supp. 845, 854

                                   2   (D. Conn. 1979) (finding no exemption as a trade secret where a “witness testified that much of

                                   3   the information [was] already available to competitors from a variety of other sources”). CIR

                                   4   presents no evidence that FinCEN has disseminated the information at issue to other private third

                                   5   parties, that almost all of the information is publicly available, or even that much of it is.8 CIR’s

                                   6   argument that the same “type of information” must be disclosed in some circumstances does not

                                   7   meet its burden. See Reply at 9 (some emphasis omitted)

                                   8   IV.    CONCLUSION
                                   9          All of the information sought by CIR and withheld by FinCEN is exempt from disclosure

                                  10   under Exemption 3 and the BSA. FinCEN’s motion for summary judgment is therefore

                                  11   GRANTED, and CIR’s motion is DENIED. The Clerk shall enter judgment in favor of FinCEN

                                  12   and close the case.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 22, 2021

                                  15                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  16                                                    Chief Magistrate Judge
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27   8
                                         Moreover, Continental Stock and United Technologies both concerned whether information was
                                  28   a trade secret under Exemption 4, not whether it was sufficiently public to set aside specific
                                       statutory language categorically exempting it from disclosure, as is the case here with the BSA.
                                                                                        14
